Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim(s) recite “the group-based downlink control information” which appears to lack antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1, 2, 3, 6, 11, 15, 16, 17, 19, 22, 25, 26, 27, 29 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2021/0235513).
For claim 1, Kim teaches: An apparatus for wireless communications at a user equipment (UE), comprising: a processor; memory coupled with the processor (see at least 0273 and fig. 28-29, UE and BS may comprise process/memory for communications); and instructions stored in the memory and executable by the processor to cause the apparatus to:
identify a configuration of a plurality of synchronization signal blocks to be transmitted by a first base station (see at least 0178-0183, UE may receive SSB configuration pattern(s) indicating transmission positions of multiple SSBs e.g. via bitmap);
receive, from the first base station or a second base station, a message indicating that a transmission of at least one synchronization signal block of the plurality of synchronization signal blocks is canceled and indicating resources for a signal to be transmitted by the first base station as an alternative to the canceled at least one synchronization signal block (see at least 0182-0183 and fig. 16, gNB may fail LBT for SSB transmission on a first pattern and switch to a second pattern; 0187-0189, gNB may notify pattern change/reconfiguration to the UE in DL signaling, comprising indicating a given SSB on a pattern resource e.g. SSB index #0 is canceled/aborted and another pattern resource e.g. SSB index #2 will be used to transmit SSB); and
receive, based at least in part on the received message, the signal using the indicated resources (see at least 0183 and fig. 16, SSB may be sent on the second pattern accordingly).
For claim 2, Kim teaches claim 1, Kim further teaches: wherein the instructions to receive the message indicating that the transmission of the at least one synchronization signal block is canceled are executable by the processor to cause the apparatus to: receive, in the message and for each synchronization signal block of the canceled at least one synchronization signal block, an index or a resource location associated with the canceled at least one synchronization signal block (see at least 0187-0189 and fig. 15-16, gNB may indicate SSB patterns via bitmap or an offset based on the first bitmap, comprising indicating a new bitmap offset/associated (e.g. offset index=1) from a first SSB bitmap (canceled resource location)).
For claim 3, Kim teaches claim 1, Kim further teaches: wherein the instructions are further executable by the processor to cause the apparatus to: receive, in the message, an indication of a duration for which the at least one synchronization signal block is canceled (see at least 0187-0189 and fig. 15-16, gNB may notify pattern change/reconfiguration to the UE via bitmap in DL signaling, comprising indicating a given SSB is canceled/aborted for the duration of the SSB burst i.e. bits of the bitmap.  Also see 0117, SSB burst periodicity may be set in downlink signaling).
For claim 6, Kim teaches claim 1, Kim further teaches: wherein the signal is an alternative synchronization signal block (see at least 0187-0189, gNB may notify pattern change/reconfiguration to the UE in DL signaling, comprising indicating a given SSB on a pattern resource e.g. SSB index #0 is canceled/aborted and another (alternative) pattern resource e.g. SSB index #2 will be used to transmit SSB).
For claim 11, Kim teaches claim 1, Kim further teaches: wherein the instructions to receive the message are further executable by the processor to cause the apparatus to: receive, from the first base station, group-based downlink control information that includes the message indicating that the transmission of at least one synchronization signal block is canceled and indicating the resources for the signal to be transmitted (see at least 0225, 0232-0233, SSB change/reconfiguration may be signaled via RRC or in DCI via group-common PDCCH).
For claim 15, Kim teaches: An apparatus for wireless communications at a first base station, comprising: a processor; memory coupled with the processor (see at least 0273 and fig. 28-29, UE and BS may comprise process/memory for communications); and instructions stored in the memory and executable by the processor to cause the apparatus to:
identify a configuration of a plurality of synchronization signal blocks to be transmitted by the first base station (see at least 0178-0183, UE may receive SSB configuration pattern(s) indicating transmission positions of multiple SSBs e.g. via bitmap);
identify that downlink traffic is to be transmitted on resources indicated by the identified configuration for at least one synchronization signal block of the plurality of synchronization signal blocks (see at least 0182-0183 and fig. 16, gNB may fail LBT for SSB transmission on a first pattern, thus determining a transmission (see at least 0176, LBT identifies whether channel is occupied by other networks e.g. WiFi with well known UL/DL) on the first pattern SSB resources);
transmit a message indicating that a transmission of the at least one synchronization signal block of the plurality of synchronization signal blocks is canceled and indicating resources for a signal to be transmitted by the first base station as an alternative to the canceled at least one synchronization signal block (see at least 0182-0183 and fig. 16, gNB may fail LBT for SSB transmission on a first pattern and switch to a second pattern; 0187-0189, gNB may notify pattern change/reconfiguration to the UE in DL signaling, comprising indicating a given SSB on a pattern resource e.g. SSB index #0 is canceled/aborted and another pattern resource e.g. SSB index #2 will be used to transmit SSB); and
transmit, based at least in part on the received message, the signal using the indicated resources (see at least 0183 and fig. 16, SSB may be sent on the second pattern accordingly).
Claim 16 recites an apparatus substantially similar to the apparatus of claim 2 and is rejected under similar reasoning.
Claim 17 recites an apparatus substantially similar to the apparatus of claim 3 and is rejected under similar reasoning.
Claim 19 recites an apparatus substantially similar to the apparatus of claim 6 and is rejected under similar reasoning.
Claim 22 recites an apparatus substantially similar to the apparatus of claim 11 and is rejected under similar reasoning.
Claim 25 recites a method substantially similar to the apparatus of claim 1 and is rejected under similar reasoning.
Claim 26 recites a method substantially similar to the apparatus of claim 2 and is rejected under similar reasoning.
Claim 27 recites a method substantially similar to the apparatus of claim 3 and is rejected under similar reasoning.
Claim 29 recites a method substantially similar to the apparatus of claim 6 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 4, 18, 28 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0235513) in view of Zhou et al. (US 2021/0044471).
For claim 4, Kim teaches claim 1, but not explicitly: wherein the signal is a channel state information reference signal.  Zhou from an analogous art teaches (see at least 0021-0022, resource unit may comprise SS-block and CSI-RS symbols; 0026, 0028, a resource unit transmission may be canceled and replaced with a postponed transmission).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Zhou to the system of claim 1, so an alternative transmission e.g. in the second/alternate pattern comprises CSI-RS bits with the SSB, as suggested by Zhou.  The motivation would have been to enhance communications by incorporating control signaling bits e.g. CSI with SSB transmission (Zhou 0021-0022).
Claim 18 recites an apparatus substantially similar to the apparatus of claim 4 and is rejected under similar reasoning.
Claim 28 recites a method substantially similar to the apparatus of claim 4 and is rejected under similar reasoning.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0235513) in view of Zhou et al. (US 2021/0044471) in view of Guo et al. (US 2019/0141693).
For claim 5, Kim, Zhou teaches claim 4, but not explicitly: wherein the resources for the channel state information reference signal are periodically or aperiodically configured.  Guo from an analogous art teaches (see at least 0108, 0155-0157, 0146-0147, periodic and/or aperiodic CSI may be configured (0163, CSI-RS may be transmitted with SSB)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Guo to the system of claim 4, so CSI-RS resources may be periodic and/or aperiodic, as suggested by Guo.  The motivation would have been to enhance control signaling by adapting well known periodic and/or aperiodic CSI-RS configurations (Guo 0108).

Claim 7, 13 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0235513) in view of Park et al. (US 2020/0036482).
For claim 7, Kim teaches claim 6, but not explicitly: wherein the at least one synchronization signal block is canceled based at least in part on ultra-reliable low latency communication traffic being scheduled on resources for the at least one synchronization signal block.  Park from an analogous art teaches (see at least 0224, 0142, BS may drop/puncture transmissions in order to perform URLLC transmission).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Park to the system of claim 6, so BS may drop (cancel) some transmissions e.g. SSB in order to perform URLLC transmission, as suggested by Park.  The motivation would have been to enhance communications by sending high-priority URLLC data when necessary (Park 0224, 0297).
For claim 13, Kim teaches claim 1, but not explicitly: wherein the at least one synchronization signal block is canceled based at least in part on ultra-reliable low latency communication traffic being scheduled on resources indicated by the configuration for the at least one synchronization signal block, and the instructions are further executable by the processor to cause the apparatus to: receive the ultra-reliable low latency communication traffic on the resources.  Park from an analogous art teaches (see at least 0224, 0142, BS may drop/puncture transmissions in order to perform URLLC transmission).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Park to the system of claim 1, so BS may drop (cancel) some transmissions e.g. SSB in order to perform URLLC transmission to the UE, as suggested by Park.  The motivation would have been to enhance communications by sending high-priority URLLC data when necessary (Park 0224, 0297).

Claim 9, 20 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0235513) in view of Harada et al. (US 2019/0261347).
For claim 9, Kim teaches claim 1, Kim further teaches: wherein the message is received from the first base station and the first base station is a serving base station of the UE, and the instructions are further executable by the processor to cause the apparatus to: receive, from the first base station, the signal using the indicated resources (see at least 0081, fig. 1, base station serving UE may transmit SSB; 0183 and fig. 16, SSB may be sent on the second pattern accordingly) but not explicitly: perform a measurement procedure of the received signal and the one or more synchronization signal blocks of the plurality of synchronization signal blocks, the measurement procedure comprising one or more of a layer one measurement procedure or a layer three mobility measurement procedure; and transmit, to the first base station, a measurement report indicating a result of the performed measurement procedure.  Harada from an analogous art teaches (see at least 0040, synchronization signal may be measured and reported in an L3 mobility measurement).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Harada to the system of claim 1, so the UE may measure and report the synchronization signal as an L3 mobility RRM procedure, as suggested by Harada.  The motivation would have been to enhance communications by performing appropriate quality reporting to the network using a synchronization signal (Harada 0040, Abstract).
Claim 20 recites an apparatus substantially similar to the apparatus of claim 9 and is rejected under similar reasoning.

Claim 12, 23, 30 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0235513) in view of Kim et al. (US 2020/0313779) (hereinafter Kim ‘779).
For claim 12, Kim teaches claim 11, but not explicitly: wherein the group-based downlink control information includes a cell identification (ID) of the first base station.  Kim ‘779 from an analogous art teaches (see at least 0156, group common PDCCH may comprise cell ID).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kim ‘779 to the system of claim 11, so the GC-PDCCH includes a cell ID, as suggested by Kim ‘779.  The motivation would have been to enhance communications by implementing RS configuration in GC-PDCCH signaling including appropriate identifiers (Kim ‘779 0156).
Claim 23 recites an apparatus substantially similar to the apparatus of claim 12 and is rejected under similar reasoning.
For claim 30, Kim teaches claim 25, Kim further teaches GC-PDCCH (see at least 0225, 0232-0233, SSB change/reconfiguration may be signaled via RRC or in DCI via group-common PDCCH) but not explicitly: wherein the group-based downlink control information includes a cell identification (ID) of the first base station.  Kim ‘779 from an analogous art teaches (see at least 0156, group common PDCCH may comprise cell ID).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kim ‘779 to the system of claim 25, so the GC-PDCCH includes a cell ID, as suggested by Kim ‘779.  The motivation would have been to enhance communications by implementing RS configuration in GC-PDCCH signaling including appropriate identifiers (Kim ‘779 0156).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0235513) in view of Park et al. (US 2020/0036482) in view of Hwang et al. (US 2019/0281622).
For claim 14, Kim, Park teaches claim 13, but not explicitly: wherein the instructions are further executable by the processor to cause the apparatus to: rate match the ultra-reliable low latency communication traffic around the signal; or receive the ultra-reliable low latency communication traffic and the signal via frequency division multiplexing.  Hwang from an analogous art teaches (see at least 0125, eNB may drop, puncture, or rate-match a control channel resource for transmission of URLLC).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hwang to the system of claim 13, so BS may rate-match some transmissions e.g. alternative pattern SSB in order to perform URLLC transmission, as suggested by Hwang.  The motivation would have been to enhance communications by sending high-priority URLLC data when necessary using puncturing and/or rate-matching (Hwang 0125).

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0235513) in view of Sung et al. (US Patent 10,172,122).
For claim 21, Kim, Park teaches claim 15, but not explicitly: wherein the message is transmitted to a second base station via a backhaul link serving a second UE, and the instructions are further executable by the processor to cause the apparatus to: transmit, to the second UE, the signal using the indicated resources.  Sung from an analogous art teaches (see at least col. 7 line 28-43 and fig. 3, a pico eNB may provide backhaul relay between a macro eNB and a served UE, thus UL/DL communications may travel through the pico eNB).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Sung to the system of claim 15, so the BS may transmit SSB change/reconfiguration to a second BS e.g. pico eNB to relay to a UE served by the pico eNB, and transmit SSB on the second pattern to the UE through the pico eNB relay, as suggested by Sung.  The motivation would have been to enhance communications by implementing eNB relaying to provide service to remote UEs (Sung line 28-43 and fig. 3).
Allowable Subject Matter
Claim 8, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 8, the prior art fails to teach/suggest: wherein the alternative synchronization signal block is quasi co-located with the ultra-reliable low latency communication traffic.  The closest prior art Park et al. (US 2020/0036482) discloses URLLC preemption (0224) but not the limitations of claim 8.
For claim 10, the prior art fails to teach/suggest: wherein the message is received from the second base station and the second base station is a serving base station of one or more neighbor UEs, and the instructions are further executable by the processor to cause the apparatus to: receive, from the first base station, the signal using the indicated resources; perform a measurement procedure of the received signal and one or more synchronization signal blocks of the plurality of synchronization signal blocks, the measurement procedure comprising a layer three mobility measurement procedure; and transmit, to the second base station, a measurement report indicating a result of the performed measurement procedure.  The closest prior art Kim et al. (US 2021/0235513) discloses serving base station SSB configuration and reception (0224) but not the limitations of claim 10.
Claim(s) 24 is/are allowed.
For claim 24, the prior art fails to teach/suggest: identify a configuration of a plurality of synchronization signal blocks to be transmitted by a second base station;
receive, from the second base station, an indication that downlink traffic is to be transmitted by the second base station on resources indicated by the identified configuration for at least one synchronization signal block of the plurality of synchronization signal blocks; and
transmit, to a UE served by the first base station, a message indicating that a transmission of the at least one synchronization signal block of the plurality of synchronization signal blocks by the second base station is canceled and indicating resources for a signal to be transmitted by the second base station as an alternative to the canceled at least one synchronization signal block.  The closest prior art Kim et al. (US 2021/0235513) discloses SSB configuration and alternative configuration (0178-0183) but not the limitations of claim 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al. (US 2020/0374725) discloses methods of multiple SS block transmissions and RRM measurement in a wideband carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467